Name: 2011/779/EU: Commission Implementing Decision of 25Ã November 2011 on an additional financial contribution towards Member StatesÃ¢ fisheries control, inspection and surveillance programmes for 2011 (notified under document C(2011) 8359)
 Type: Decision_IMPL
 Subject Matter: information technology and data processing;  financing and investment;  fisheries;  EU finance;  economic geography;  technology and technical regulations
 Date Published: 2011-12-01

 1.12.2011 EN Official Journal of the European Union L 318/20 COMMISSION IMPLEMENTING DECISION of 25 November 2011 on an additional financial contribution towards Member States fisheries control, inspection and surveillance programmes for 2011 (notified under document C(2011) 8359) (Only the Bulgarian, Danish, Dutch, English, Finnish, German, Greek, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Spanish and Swedish texts are authentic) (2011/779/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 861/2006 of 22 May 2006 establishing Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea (1), and in particular Article 21 thereof, Whereas: (1) Based upon the requests for Union co-finance that have been submitted by Member States in their fisheries control programmes for 2011, the Commission has adopted Implementing Decision 2011/431/EU of 11 July 2011 on a Union financial contribution towards Member States fisheries control, inspection and surveillance programmes for 2011 (2), which has left some of the 2011 budget available unused. (2) That unused part of the 2011 budget should now be allocated by a new Decision. (3) In conformity with Article 21(2) of Regulation (EC) No 861/2006, Member States have been asked to submit programmes related to additional funding in the priority areas defined by the Commission in its letter to Member States of 20 May 2011, i.e. automation and management of data, electronic recording an reporting systems (ERS systems), electronic recording and reporting devices (ERS devices) and vessel monitoring systems (VMS) as well as traceability and control of engine power. (4) On that basis and given budgetary constraints, requests in the programmes for Union funding related to actions such as training and exchange programmes as well as pilot inspection and observer schemes, analysis and assessment of expenditure, initiatives raising awareness of common fisheries policy (CFP) rules and the construction of patrol vessels and aircrafts, have been rejected since they were not dedicated to the priority areas defined above. (5) Within the priority areas indicated by the Commission, not all the eligible expenditure in the programmes could be retained, due to budgetary restraints. The Commission selected the projects to be co-financed on the basis of the most urgent needs defined by the Commission. (6) Applications concerning actions listed in Article 8(1)(a) of Regulation (EC) No 861/2006 may qualify for Union funding. (7) The applications for Union funding have been assessed with regard to their compliance with the rules set out in Commission Regulation (EC) No 391/2007 of 11 April 2007 laying down detailed rules for the implementation of Council Regulation (EC) No 861/2006 as regards the expenditure incurred by Member States in implementing the monitoring and control systems applicable to the Common Fisheries Policy (3). (8) It is appropriate to fix the maximum amounts and the rate of the Union financial contribution within the limits set by Article 15 of Regulation (EC) No 861/2006 and to lay down the conditions under which such contribution may be granted. (9) In order to encourage investment in the priority actions defined by the Commission and in view of the negative impact of the financial crisis on Member States budgets, expenditure related to the abovementioned priority areas should benefit from a high co-financing rate, within the limits laid down in Article 15 of Regulation (EC) No 861/2006. (10) In order to qualify for the contribution, automatic localisation devices should satisfy the requirements fixed by Commission Implementing Regulation (EU) No 404/2011 of 8 April 2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1224/2009 establishing a Community control system for ensuring compliance with the rules of the Common Fisheries Policy (4). (11) In order to qualify for the contribution, electronic recording and reporting devices on board fishing vessels should satisfy the requirements fixed by Implementing Regulation (EU) No 404/2011. (12) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 Subject matter This Decision provides for an additional Union financial contribution towards expenditure incurred by Member States for 2011 in implementing monitoring and control systems applicable to the common fisheries policy (CFP), as referred to in Article 8(1)(a) of Regulation (EC) No 861/2006. It establishes the amount of the Union financial contribution for each Member State, the rate of the Union financial contribution and the conditions on which such contribution may be granted. Article 2 Closure of outstanding commitments All payments in respect of which a reimbursement is claimed shall be made by the Member State concerned by 30 June 2015. Payments made by a Member State after that deadline shall not be eligible for reimbursement. Unused budgetary appropriations related to this Decision shall be de-committed at the latest by 31 December 2016. Article 3 New technologies and IT networks 1. Expenditure incurred, in respect of projects referred to in Annex I, on the setting up of new technologies and IT networks in order to allow efficient and secure collection and management of data in connection with monitoring, control and surveillance of fisheries activities, shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits laid down in that Annex. 2. Any other expenditure incurred, in respect of projects referred in Annex I, shall qualify for a financial contribution of 50 % of the eligible expenditure, within the limits laid down in that Annex. Article 4 Automatic localisation devices 1. Expenditure incurred, in respect of projects referred to in Annex II, on the purchase and fitting on board of fishing vessels of automatic localisation devices enabling vessels to be monitored at a distance by a fisheries monitoring centre through a vessel monitoring system (VMS) shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits established in that Annex. 2. The financial contribution referred to in paragraph 1 shall be calculated on the basis of a price capped at EUR 2 500 per vessel. 3. In order to qualify for the financial contribution referred to in paragraph 1, automatic localisation devices shall satisfy the requirements laid down in Implementing Regulation (EU) No 404/2011. Article 5 Electronic recording and reporting systems Expenditure incurred, in respect of projects referred to in Annex III, on the development, purchase, and installation of, as well as technical assistance for, the components necessary for electronic recording and reporting systems (ERS), in order to allow efficient and secure data exchange related to monitoring, control and surveillance of fisheries activities, shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits laid down in that Annex. Article 6 Electronic recording and reporting devices 1. Expenditure incurred, in respect of projects referred to in Annex IV, on the purchase and fitting on board of fishing vessels of ERS devices enabling vessels to record and report electronically to a Fisheries Monitoring Centre data on fisheries activities, shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits established in that Annex. 2. The financial contribution referred to in paragraph 1 shall be calculated on the basis of a price capped at EUR 3 000 per vessel, without prejudice of paragraph 4. 3. In order to qualify for a financial contribution, ERS devices shall satisfy the requirements established in Implementing Regulation (EU) No 404/2011. 4. In case of devices combining ERS and VMS functions and fulfilling the requirements laid down in Implementing Regulation (EU) No 404/2011, the financial contribution referred to in paragraph 1 of this Article shall be calculated on the basis of a price capped at EUR 4 500 per vessel. Article 7 Pilot projects Expenditure incurred, in respect of projects referred to in Annex V, on pilot projects on new control technologies shall qualify for a financial contribution of 50 % of the eligible expenditure, within the limits laid down in that Annex. Article 8 Total maximum Union contribution per Member State The planned expenditure, the eligible share thereof, and the maximum Union contribution per Member State are as follows: (in EUR) Member State Expenditure planned in the national fisheries control additional programme Expenditure for projects selected under this Decision Maximum Union contribution Bulgaria 147 254 147 254 132 530 Cyprus 259 000 255 000 229 500 Denmark 2 159 798 1 408 564 1 267 708 Germany 6 792 280 137 480 123 732 Ireland 51 610 000 250 000 225 000 Greece 2 133 500 590 000 455 000 Spain 4 182 697 2 264 977 2 038 480 Italy 4 010 000 1 140 000 1 026 000 Latvia 140 944 140 944 126 850 Lithuania 207 200 135 313 121 782 Malta 270 664 191 486 130 313 Netherlands 300 000 0 0 Poland 386 324 385 360 343 623 Portugal 2 843 921 2 395 200 2 155 680 Romania 589 000 85 000 76 500 Finland 1 000 000 870 000 635 000 United Kingdom 2 862 415 1 349 325 1 214 392 Total 79 894 998 11 745 904 10 302 090 Article 9 Addressees This Decision is addressed to the Republic of Bulgaria, the Kingdom of Denmark, the Federal Republic of Germany, Ireland, the Hellenic Republic, the Kingdom of Spain, the Italian Republic, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Poland, the Portuguese Republic, Romania, the Republic of Finland and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 25 November 2011. For the Commission Maria DAMANAKI Member of the Commission (1) OJ L 160, 14.6.2006, p. 1. (2) OJ L 188, 19.7.2011, p. 50. (3) OJ L 97, 12.4.2007, p. 30. (4) OJ L 112, 30.4.2011, p. 1. ANNEX I NEW TECHNOLOGIES AND IT NETWORKS (in EUR) Member State and project code Expenditure planned in the national fisheries control additional programme Expenditure for projects selected under this Decision Maximum Union contribution Bulgaria: BG/11/06 147 255 147 255 132 530 Sub-total 147 255 147 255 132 530 Cyprus: CY/11/09 4 000 0 0 CY/11/10 55 000 55 000 49 500 Sub-total 59 000 55 000 49 500 Denmark: DK/11/16 100 612 100 612 90 551 DK/11/17 214 638 0 0 DK/11/18 335 372 335 372 301 835 DK/11/19 268 298 0 0 DK/11/20 268 298 268 298 241 468 DK/11/21 268 298 268 298 241 468 DK/11/22 234 761 234 761 211 285 DK/11/23 201 223 201 223 181 101 DK/11/24 268 298 0 0 Sub-total 2 159 798 1 408 564 1 267 708 Germany: DE/11/31 18 000 18 000 16 200 DE/11/32 2 656 400 0 0 DE/11/33 63 480 63 480 57 132 DE/11/34 56 000 56 000 50 400 DE/11/35 3 998 400 0 0 Sub-total 6 792 280 137 480 123 732 Ireland: IE/11/18 335 000 0 0 IE/11/19 100 000 0 0 Sub-total 435 000 0 0 Greece: GR/11/08 400 000 400 000 360 000 GR/11/09 283 500 190 000 95 000 Sub-total 683 500 590 000 455 000 Spain: ES/11/11 305 860 305 860 275 274 ES/11/14 253 117 253 117 227 805 Sub-total 558 977 558 977 503 079 Italy: IT/11/19 120 000 120 000 108 000 IT/11/21 300 000 300 000 270 000 IT/11/22 1 900 000 0 0 Sub-total 2 320 000 420 000 378 000 Lithuania: LT/11/08 55 000 13 113 11 802 Sub-total 55 000 13 113 11 802 Malta: MT/11/05 125 165 73 165 65 848 MT/11/07 16 741 16 741 8 371 Sub-total 141 906 89 906 74 219 Netherlands: NL/11/05 300 000 0 0 Sub-total 300 000 0 0 Poland: PL/11/03 226 415 226 415 203 774 PL/11/04 8 964 8 000 4 000 Sub-total 235 379 234 415 207 774 Portugal: PT/11/25 125 000 125 000 112 500 PT/11/26 105 000 0 0 PT/11/27 98 000 98 000 88 200 PT/11/28 135 500 0 0 PT/11/29 385 000 385 000 346 500 PT/11/30 265 700 265 700 239 130 Sub-total 1 114 200 873 700 786 330 Romania: RO/11/10 300 000 0 0 RO/11/12 24 000 0 0 Sub-total 324 000 0 0 Finland: FI/11/09 500 000 370 000 185 000 Sub-total 500 000 370 000 185 000 United Kingdom: UK/11/67 1 153 270 0 0 Sub-total 1 153 270 0 0 Total 16 979 564 4 898 410 4 174 674 ANNEX II AUTOMATIC LOCALISATION DEVICES (in EUR) Member State and project code Expenditure planned in the national fisheries control additional programme Expenditure for projects selected under this Decision Maximum Union contribution Greece: GR/11/03 400 000 0 0 Sub-total 400 000 0 0 Spain: ES/11/12 996 000 830 000 747 000 Sub-total 996 000 830 000 747 000 Italy: IT/11/18 720 000 720 000 648 000 Sub-total 720 000 720 000 648 000 Total 2 116 000 1 550 000 1 395 000 ANNEX III ELECTRONIC RECORDING AND REPORTING SYSTEMS (in EUR) Member State and project code Expenditure planned in the national fisheries control additional programme Expenditure for projects selected under this Decision Maximum Union contribution Ireland: IE/11/22 250 000 250 000 225 000 Sub-total 250 000 250 000 225 000 Latvia: LV/11/02 140 944 140 944 126 850 Sub-total 140 944 140 944 126 850 Portugal: PT/11/21-03 50 000 50 000 45 000 Sub-total 50 000 50 000 45 000 Romania: RO/11/03 85 000 85 000 76 500 Sub-total 85 000 85 000 76 500 Finland: FI/11/10 500 000 500 000 450 000 Sub-total 500 000 500 000 450 000 United Kingdom: UK/11/69 172 990 172 990 155 691 Sub-total 172 990 172 990 155 691 Total 1 198 935 1 198 935 1 079 041 ANNEX IV ELECTRONIC RECORDING AND REPORTING DEVICES (in EUR) Member State and project code Expenditure planned in the national fisheries control additional programme Expenditure for projects selected under this Decision Maximum Union contribution Cyprus: CY/11/11 200 000 200 000 180 000 Sub-total 200 000 200 000 180 000 Spain: ES/11/13 1 022 000 876 000 788 400 Sub-total 1 022 000 876 000 788 400 Lithuania: LT/11/09 152 200 122 200 109 980 Sub-total 152 200 122 200 109 980 Malta: MT/11/09 7 693 7 693 6 924 MT/11/10 5 567 5 567 5 010 Sub-total 13 260 13 260 11 934 Poland: PL/11/05 100 630 100 630 90 567 PL/11/06 50 314 50 314 45 283 Sub-total 150 944 150 944 135 850 Portugal: PT/11/21-01 1 228 500 1 228 500 1 105 650 PT/11/21-02 243 000 243 000 218 700 Sub-total 1 471 500 1 471 500 1 324 350 United Kingdom: UK/11/68 1 176 335 1 176 335 1 058 701 Sub-total 1 176 335 1 176 335 1 058 701 Total 4 186 239 4 010 239 3 609 215 ANNEX V PILOT PROJECTS (in EUR) Member State and project code Expenditure planned in the national fisheries control additional programme Expenditure for projects selected under this Decision Maximum Union contribution Italy: IT/11/20 750 000 0 0 Sub-total 750 000 0 0 Malta: MT/11/06 88 320 88 320 44 160 MT/11/08 3 447 0 0 Sub-total 91 767 88 320 44 160 United Kingdom: UK/11/66 359 820 0 0 Sub-total 359 820 0 0 Total 1 201 587 88 320 44 160 ANNEX VI TRAINING AND EXCHANGE PROGRAMMES (in EUR) Member State and project code Expenditure planned in the national fisheries control additional programme Expenditure for projects selected under this Decision Maximum Union contribution Ireland: IE/11/20 25 000 0 0 Sub-total 25 000 0 0 Malta: MT/11/11 12 731 0 0 MT/11/12 11 000 0 0 Sub-total 23 731 0 0 Portugal: PT/11/23 100 226 0 0 PT/11/24 15 995 0 0 Sub-total 116 221 0 0 Total 164 952 0 0 ANNEX VII PILOT INSPECTION AND OBSERVER SCHEMES (in EUR) Member State and project code Expenditure planned in the national fisheries control additional programme Expenditure for projects selected under this Decision Maximum Union contribution Romania: RO/11/11 180 000 0 0 Sub-total 180 000 0 0 Total 180 000 0 0 ANNEX VIII ANALYSIS AND ASSESSMENT EXPENDITURE (in EUR) Member State and project code Expenditure planned in the national fisheries control additional programme Expenditure for projects selected under this Decision Maximum Union contribution Portugal: PT/11/21-04 50 000 0 0 PT/11/21-05 42 000 0 0 Sub-total 92 000 0 0 Total 92 000 0 0 ANNEX IX INITIATIVE RAISING AWARENESS OF CFP RULES (in EUR) Member State and project code Expenditure planned in the national fisheries control additional programme Expenditure for projects selected under this Decision Maximum Union contribution Italy: IT/11/16 110 000 0 0 IT/11/17 110 000 0 0 Sub-total 220 000 0 0 Total 220 000 0 0 ANNEX X PATROL VESSELS AND AIRCRAFT (in EUR) Member State and project code Expenditure planned in the national fisheries control additional programme Expenditure for projects selected under this Decision Maximum Union contribution Ireland: IE/11/21 50 900 000 0 0 Sub-total 50 900 000 0 0 Greece: GR/11/02 1 050 000 0 0 Sub-total 1 050 000 0 0 Spain: ES/11/10 785 600 0 0 ES/11/15 820 120 0 0 Sub-total 1 605 720 0 0 Total 53 555 720 0 0